Title: Ralph Izard to the Commissioners, 21 September 1778
From: Izard, Ralph
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


     
      Gentlemen
      Paris 21st. Septr. 1778
     
     I have received information that the Ship Nile, Captn. Goldsmith has been taken, and carried into Marseilles. She was bound from London to Leghorn, and had on board Twenty Packages of Baggage belonging to me. These Packages are marked, and numbered in the following manner AB A Monsieur Monsieur Antoine Martinelli Negotiant, pour remettre a Monsieur l’Abbé Niccoli a Livourne No. 1 a 20.
     My own name does not appear, because it was apprehended that it might have occasioned the detention of the things at the Custom House in London. I am to request the favour of you to take such measures as you may think proper, that the above mentioned Packages may be delivered to such person as shall be authorised by me to receive them. I have the honour to be Gentlemen Your most obedient humble Servant
     
      Ra. Izard
     
    